                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOAN PENDERGRASS                                  :       CIVIL ACTION
                                                  :
              v.                                  :
                                                  :
THEODORE PENDERGRASS, II, et al.                  :       NO. 18-478

                                          ORDER

       AND NOW, this 6th day of April, upon review of the documents Plaintiff has submitted for

in camera review, Plaintiff’s Memorandum concerning the documents (Document No. 82), and in

accordance with the Court’s Memorandum of today, it is hereby ORDERED that, on or before

April 21, 2020, Plaintiff shall produce to Defendant Holman the following documents: Luber

1939, Luber 2011, Luber 8929, Luber 9001, the portion of Luber 5791 that does not contain the

email from Plaintiff’s attorney to Plaintiff, Luber 5792-97, Luber 6216-6220, Luber 6486-6495,

Luber 6932, Luber 7671-7674, Luber 7964-7967, Luber 9815-9817, Luber 10261, Luber 12417

and Plaintiff 1294-1299.

IT IS SO ORDERED.

                                    BY THE COURT:



                                       /s/ Carol Sandra Moore Wells         __
                                    CAROL SANDRA MOORE WELLS
                                    United States Magistrate Judge
